May 13, 2005


Mr. Jorge C. Rangel
The Rangel Law Firm, P.C.
615 Upper N.  Broadway, Suite 2020
Corpus Christi, TX 78403-2683
Mr. Francisco J. Rodriguez
Rodriguez Tovar & De Los Santos, LLP
1111 West Nolana
McAllen, TX 78504-3747

RE:   Case Number:  03-0897
      Court of Appeals Number:  13-01-00009-CV
      Trial Court Number:  C-246-94-A

Style:      HAGGAR CLOTHING COMPANY A/K/A HAGGAR APPAREL COMPANY
      v.
      ALTAGRACIA HERNANDEZ

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced  cause.   Petitioner's  Motion,
in the alternative to its Petition for Review, to  Modify  the  Judgment  to
Reflect the  Proper  Post-Judgment  Interest  Rate  is  dismissed  as  moot.
(Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Pauline G.     |
|   |Gonzalez           |